Citation Nr: 0843078	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for right hip 
trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The veteran had confirmed active service from July 1989 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado which granted service connection for chronic left 
hip bursitis at 10 percent and chronic right hip bursitis 
with a noncompensable rating.  The veteran appealed only the 
noncompensable rating for the right hip.

In September 2008 the veteran testified before the 
undersigned.  A transcript has been incorporated into the 
record.  


FINDING OF FACT

The competent medical evidence fails to show that the 
veteran's right hip trochanteric bursitis results in 
compensable limitation of motion, even when considering pain.


CONCLUSION OF LAW

The criteria for an initial compensable rating for right hip 
trochanteric bursitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 
4.4, 4.45, 4.71a; Diagnostic Codes 5003, 5019, 5250-55 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

Since the initial grant of service connection, the veteran's 
disability has been assigned a noncompensable evaluation.  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In evaluating the severity of 
a particular disability, it is also essential to consider its 
history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).

The RO has rated the veteran's right hip trochanteric 
bursitis under Diagnostic Code 5019.  Diagnostic 5019 
instructs that bursitis will be rated on limitation of motion 
of the affected part as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5019.

Diagnostic Codes 5250-5255 specifically evaluate disabilities 
of the hip and thigh.  Diagnostic Code 5251 provides a 
maximum 10 percent rating where thigh extension is limited to 
5 degrees.  Diagnostic Code 5252 provides a 10 percent 
evaluation where thigh flexion is limited to 45 degrees, and 
a 20 percent evaluation is warranted with limitation to 30 
degrees.  Diagnostic Code 5253 provides a 10 percent rating 
when the thigh's rotation is limited such that it cannot toe-
out more than 15 degrees or there is limitation of adduction 
of the thigh such that the veteran cannot cross her legs.  A 
20 percent evaluation is warranted when there is limitation 
of abduction of the thigh such that motion is lost beyond 10 
degrees.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology such as "slight," "moderate" and 
"severe" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Applying the above criteria to the facts of this case, the 
Board finds that since service connection has been in effect 
the veteran's right hip trochanteric bursitis does not meet 
the criteria for a compensable rating.  Even when considering 
the veteran's complaints of pain, the competent medical 
evidence fails to show that her right hip trochanteric 
bursitis results in compensable limitation of motion.  

Historically, the veteran was diagnosed with bilateral 
trochanteric bursitis by December 1990.  In September 1991 
she was placed on a permanent profile for her hip pain, 
limiting her physical activities during her Guard service.  
She stated she stopped seeking medical treatment in 1992 
because she had received only pain relief.  See Veteran's 
statement, May 2004.  She was honorably discharged from the 
Guard in 2004.  

On July 2005 VA joint examination, the veteran complained of 
constant pain in both hips.  She stated an acute flare-up 
occurred every four to six weeks requiring bed rest.  The 
veteran reported no difficulties in daily living.  
Objectively, the examiner some discomfort.  Straight leg 
raising was to 75 degrees actively and 90 degrees, passively.  
This did not produce much pain, but only discomfort in the 
thigh areas both actively and passively.  It was noted that 
normal straight leg raising was 80 degrees.  External 
rotation of the right hip was 65 degrees, internal rotation 
was 55 degrees, adduction was 35 degrees, and a slight 
reduction in abduction was noted.  Facial grimacing was not 
noted.  Following repetitive activity, straight leg raising 
was limited to 65 degrees.  Fatigability and pain were also 
noted on repetitive activity.  An x-ray examination showed 
normal pelvis and hips.  The examiner confirmed greater 
trochanteric bursitis of both hips.

The veteran was afforded another VA joint examination in 
December 2007.  The examiner noted the veteran was able to 
stand 3 to 8 hours, with short rest periods, and was able to 
walk more than 3 miles.  The veteran complained of pain, 
stiffness and weakness, but denied instability and giving 
way.  Her gait was normal.  The veteran could lift up her 
left leg and remove a shoe without any difficulty, which the 
examiner considered unusual in cases of trochanteric 
bursitis.  For example, the December 2007 VA examination 
found that the veteran's right hip demonstrated flexion from 
0 to 125, active and passive, though pain at 125; extension 
was 0 to 30, active and passive and painless; internal 
rotation 0 to 45, active and passive, though pain at 40; 
external rotation 0 to 60, active and passive, though pain at 
60 active; abduction 0 to 45, active and passive, pain at 45 
active; and adduction was 0 to 30, active and passive and 
painless.

A July 2008 private therapy clinic report found passive 
assessments of hip joints to be asymptomatic with no notable 
loss of range of motion.  During the neurological examination 
her hip extensors ranked grade 4+/5 bilaterally and hip 
adductors and external rotators ranked 4/5 bilaterally.  
Palpation produced a moderate amount of discomfort on the 
lateral aspect of the greater trochanteric bilaterally.  
Following some therapy sessions, the veteran reported pain 
decreasing from constant on a daily basis to brief periods on 
a weekly basis.  However, her hip strength was slow to 
change, though she had almost normal neurological strength.  
The therapist believed the veteran had some time to go before 
full functional strength would be achieved in her hips.

The veteran testified in September 2008 that she had pain in 
her right hip every day, that during the previous twelve 
months she missed three days of work for the pain, that her 
need to get up and change her position has caused her to 
leave meetings at work, which resulted in her missing 
information by the time she returned.

As previously noted, the criteria for the assignment of a 
compensable rating for bursitis of the right hip are not met.  
By reference, normal range of hip motion is considered 0-125 
degrees of flexion and 0-45 degrees of adduction. 38 C.F.R. § 
4.71a, Plate II.  Thus, the veteran demonstrates essentially 
normal, but painful, hip motion.  The pain is contemplated, 
but the veteran's range of motion findings still reflect that 
a noncompensable rating and no higher is warranted.  The 
Board is cognizant of the private treatment records.  
Nonetheless, despite the flare up episode, the report fails 
to show increased impairment sufficient to warrant the 
assignment of a compensable rating.  Range of motion and 
neurological findings again were essentially normal.  
Additionally, there is no objective evidence showing that the 
veteran has incapacitating exacerbation due to the right hip 
bursitis. 

As previously noted, the veteran's right hip pain is 
acknowledged.  Nonetheless, her disability does not warrant a 
compensable evaluation based on functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-08 (1995).  In her testimony before the Board the veteran 
stated she experienced pain daily and was inconvenienced by 
it in her employment.  However her private therapy report 
indicated that her pain had decreased to a weekly basis.  
Further, her December 2007 VA examination found that the 
veteran's pain on motion did not result in any appreciable 
loss of motion.  The veteran's painful motion absent 
compensable limitation of motion forms the basis for her 
current evaluation.  The objective evidence does not support 
her contentions that an increased rating is warranted, 
however.

The Board has also considered the application of other rating 
criteria.  Diagnostic Code 5250 (ankylosis of hip), 
Diagnostic Code 5254 (flail hip joint) and Diagnostic Code 
5255 (impairment of femur by nonunion, malunion or fracture) 
clearly do not apply in this case.  As such, no further 
consideration in this regard is needed.

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's right hip disability 
does not more closely approximate the requirements for the 
assignment of a 10 percent rating.  38 C.F.R. §§ 4.7, 4.31.  
Therefore, the preponderance of the evidence is against a 
compensable evaluation.  The Board finds that, since the 
effective date of service connection, there were no distinct 
periods of time during which the veteran's disability was 
compensable.  She is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

Finally, the Board is aware of the veteran's complaints that 
her right hip pain is aggravated by standing and sitting in 
one place for an extended period of time, and that these 
cause inconvenience at work.  The Board finds that there is 
no evidence of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board notes 
that the private therapy report indicates the veteran works 
45 to 50 hours per week.  The current noncompensable rating 
for the right hip disability accounts for what is considered 
to be the average impairment of earning capacity for 
veteran's disability.  In sum, the regular schedular criteria 
are shown to provide adequate compensation in this case, and 
consequently, a remand for extraschedular consideration is 
not warranted.  38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Hence, the 
appeal must be denied.

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The RO provided the appellant 
pre-adjudication notice by letters dated in March 2004.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The veteran bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The 
veteran has not alleged defective notice.   

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that her claim was awarded with an 
effective date of March 2004, the date of her claim,  and a 
noncompensable rating was assigned.  She was provided notice 
how to appeal that decision, and she did so.  She was 
provided a February 2007 statement of the case that advised 
her of the applicable law and criteria required for a higher 
rating and she demonstrated her actual knowledge of what was 
required to substantiate a higher rating in her argument 
included on her Substantive Appeal.  Although she was not 
provided pre-adjudicatory notice that she would be assigned 
an effective date in accordance with the facts found as 
required by Dingess, she was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  Further, the veteran was provided 
notice in November 2007 and June 2008 letters regarding 
effective dates and rating standards and her claim was 
readjudicated in the July 2008 supplemental statement of the 
case.  Moreover, the record shows that the appellant has 
received representation throughout the adjudication of the 
claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.






ORDER

Entitlement to an initial compensable disability rating for 
right hip trochanteric bursitis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


